                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               JILL GARCIA
                                                                                           3
                                                                                               Nevada Bar No. 7805
                                                                                           4   jill.garcia@olgetreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369-6800
                                                                                           8
                                                                                               Attorneys for Defendants ResortStay International, LLC and
                                                                                           9   Starpoint Resort Group, Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          12
                                                                                               ROSALIND BROWN,                                      Case No.: 2:16-cv-02747-JAD-VCF
                                                         Telephone: 702.369.6800




                                                                                          13
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                     Plaintiff,
                                                                                          14
                                                                                          15   vs.                                                         JOINT STATUS REPORT
                                                                                                                                                           REGARDING STATUS OF
                                                                                          16   RESORTSTAY INTERNATIONAL, LLC, a                           SETTLEMENT AND ORDER
                                                                                               Nevada Limited Liability Company;
                                                                                          17   STARPOINT RESORT GROUP, INC., A
                                                                                               Nevada Corporation,
                                                                                          18
                                                                                                                     Defendant.
                                                                                          19
                                                                                          20
                                                                                                      Defendants ResortStay International, LLC and Starpoint Resort Group, Inc. (collectively,
                                                                                          21
                                                                                               “Defendants”) and Plaintiff Rosalind Brown (“Plaintiff”), by and through their undersigned counsel,
                                                                                          22
                                                                                               hereby jointly inform the Court as follows:
                                                                                          23
                                                                                                      1.      The parties have agreed to resolve this matter, have circulated a Settlement
                                                                                          24
                                                                                               Agreement and have agreed to the terms;
                                                                                          25
                                                                                                      2.      Plaintiff’s counsel has spoken with the Plaintiff in follow up to executing the
                                                                                          26
                                                                                               Settlement Agreement, most recently last week, at which time Plaintiff indicated she would sign the
                                                                                          27
                                                                                               Settlement Agreement and return it to him;
                                                                                          28
                                                                                                 1          3.      Plaintiff has moved to Florida and, therefore, there is some delay in obtaining the
                                                                                                 2   executed Settlement Agreement, but Plaintiff’s counsel believes he will have the signed Settlement
                                                                                                 3   Agreement within 14 days;
                                                                                                 4          4.      Upon receipt and expiration of the revocation period, Defendant will fund the
                                                                                                 5   Settlement Agreement;
                                                                                                 6          5.      The parties believe this can reasonably be achieved and the Stipulation to Dismiss
                                                                                                 7   filed within 30 days, or no later than October 30, 2019.
                                                                                                 8          Dated this 30th day of September, 2019.
                                                                                                 9   LAW OFFICES OF MICHAEL P. BALABAN                OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                          P.C.




                                                                                                10                                                    P.C.
                               & Stewart,




                                                                                                11   /s/ Michael P. Balaban                           /s/ Jill Garcia
                                   P.C.




                                                                                                     Michael P. Balaban                               Anthony L. Martin
                                                                                      Parkway




                                                                                                12
                          Stewart,




                                                                                                     Nevada Bar No. 9370                              Nevada Bar No. 8177
                                                                                   Parkway




                                                                                                     10726 Del Rudini Street                          Jill Garcia
                                                                          702.369.6800
                   Nash,&Smoak
                                                                               Hughes




                                                                                                13
                                                                               89169
                                                                              Tower


                                                                      702.369.6800




                                                                                                     Las Vegas, NV 89141                              Nevada Bar No. 7805
                                                                           Hughes
                                                                           89169
                                                                          Tower




                                                                                                14   Attorneys for Plaintiff                          Wells Fargo Tower
                                                                       Howard
                                                                       NV NV
                                                                       Fargo
            Nash, Smoak
                                                                   Howard




                                                                                                                                                      Suite 1500
                                                                    Vegas,
                                                                    Fargo


                                                             Telephone:




                                                                                                15
                                                                 Wells

                                                                Vegas,
                                                                 3800




                                                                                                                                                      3800 Howard Hughes Parkway
                                                         Telephone:
                                                            Las Las
                                                             Wells
          Deakins,
                                                             3800




                                                                                                                                                      Las Vegas, NV 89169
                                                           1500,




                                                                                                16
                                                                                                                                                      Attorneys for Defendants
                                                       1500,
                                                     Suite




                                                                                                17
                                                 Suite
   Deakins,
Ogletree,




                                                                                                18                                                 ORDER

                                                                                                19          IT IS SO ORDERED.

                                                                                                20                                                U.S. MAGISTRATE JUDGE
                                                                                                21
                                                                                                                                                      10-1-2019
                                                                                                22
                                                                                                                                                  DATE
                                                                                                23
                                                                                                24
                                                                                                25
                                                                                                26
                                                                                                27
                                                                                                28

                                                                                                                                                       2
